Citation Nr: 1623490	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  15-17 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for restless leg syndrome, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for chronic headaches, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for sleep deprivation/disorder, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a chronic upper respiratory infection, to include as due to an undiagnosed illness.

5.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

6.  Entitlement to an initial rating in excess of 30 percent for irritable bowel syndrome (IBS).

7.  Entitlement to a total disability rating based upon individual unemployability by reason of service-connected disabilities (TDIU).

8. Entitlement to an effective date earlier than April 1, 2013 for the award of service connection for PTSD.

9. Entitlement to an effective date earlier than April 1, 2013 for the award of service connection for IBS.



REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2002 to September 2006, from May 2008 to August 2009, and from January to December 2012.  His decorations include two Combat Action Ribbons, Afghanistan Campaign Medals, and Iraq Campaign Medals.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2013 and May 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The December 2013 rating decision granted service connection for PTSD, assigning a 30 percent disability rating effective April 1, 2013.  The May 2014 rating decision granted service connection for IBS, assigning a disability rating of 30 percent effective April 1, 2013; denied service connection for restless leg syndrome, chronic headaches, sleep deprivation/disorder, and a chronic upper respiratory infection, to include as due to an undiagnosed illness; and denied entitlement to a TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2015, September 2015, and April 2016 correspondence, the Veteran's representative requested a hearing before a VA Decision Review Officer (DRO).  The requested DRO hearing has not been conducted.  As such, the case must be remanded.  See 38 C.F.R. § 3.103(c)(1) (2015).

Concerning the issue of entitlement to an earlier effective date for the grant of service connection for PTSD, after the December 2013 rating decision that granted service connection, a timely notice of disagreement as to the effective date assigned was received in February 2014.  Concerning the issues of entitlement to an earlier effective date for the grant of service connection for IBS, after the May 2014 rating decision that granted service connection, a timely notice of disagreement as to the effective date assigned was received in July 2014.  The April 2015 Statement of the Case did not discuss the effective date issues.  Therefore, the appropriate disposition is to remand the claims for the issuance of a statement of the case (SOC). See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a DRO hearing.  He should be afforded appropriate notice of the time, date, and location of the hearing.

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

2.  Issue an appropriate SOC addressing the Veteran's claims of (1) entitlement to an effective date earlier than April 2013 for the grant of service connection for IBS and (2) entitlement to an effective date earlier than April 2013 for the grant of service connection for PTSD. The Veteran must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in any of these matters, he must submit a timely substantive appeal. If he timely perfects an appeal in any of these matters, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

